Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Group I (i.e., claims 1-14 and 21-22 drawn to a cyclic peptide having an amino acid sequence of Formula 1, an external preparation thereof, and a medicament thereof) in the reply filed on November 29, 2018, is acknowledged.  Additionally, Applicant’s election of Species A (i.e., a single and specific cyclic peptide as SEQ ID NO: 3); Species B (i.e., a single and specific form for the external preparation as a gel formulation form); and Species C (i.e., a single and specific use as metabolic syndrome) in the reply filed on November 29, 2018, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that after the Examiner’s search, Species A has been expanded to include a derivative of SEQ ID NO: 3 where the C-terminus is amidated.  Thus, claim 4 is rejoined and examined herewith.  Also please note that Species B is expanded to include where the external preparation is in the form of an ointment, cream, semi-solid (e.g., lotion or paste), liquid, spray, or a patch as recited in instant claim 13.  Similarly, please note that Species C is expanded to include hypertension and cardiac failure as recited in instant claim 22. 
	Additionally, please note that Applicants have removed elected SEQ ID NO: 3 from the claimed invention.  As such, the election of Species A is expanded to another species as discussed in the rejections below.

Status of Claims
Claims 1-22 were originally filed on August 31, 2016. 
The amendment received on November 29, 2018, amended claims 1 and 5.  The amendment received on May 28, 2019, amended claims 1-2, 4, 6, 13-16, and 21.  The amendment received on November 20, 2019, amended claims 1 and 13.  The amendment received on October 9, 2020, amended claims 1-3.  The amendment received on June 15, 2021, amended claims 1-3.  The amendment received on 
Claims 1-22 are currently pending and claims 1-4, 6, 13-14, and 21-22 are under consideration as claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 5 and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29, 2018.

Priority
The present application claims status as a 371 (National Stage) of PCT/JP2016/065839 filed May 27, 2016, and claims priority under 119(a)-(d) to Japanese Application No. 2015-110622 filed on May 29, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Japanese Application No. 2015-110622, which papers have been placed of record in the file.  Please note that the Japanese application is in a foreign language and therefore cannot be reviewed.  

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on June 15, 2021, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 1 and 3 as closed-ended requiring 100% identity to SEQ ID NO: 1 and the same length.  However, the claimed cyclic peptide also cannot have one or more of the amino acids as indicated in claim 1 (e.g., X8 does not denote Ser etc.) Furthermore, the claimed cyclic peptide also encompasses a derivative thereof but the derivative cannot include additional amino acid residues at the N-/C-terminals that are linked via a peptide bond.  As such, the scope of claims 1 and 3 is analogous to “consisting of SEQ ID NO: 1” above.

Response to Arguments
Applicant’s arguments, see Response, filed 3/23/22, with respect to the 102(a)(1) rejection have been fully considered and are persuasive.  The rejection of claims 1-3, 6, 14, and 21-22 as being anticipated by Lanctot et al. U.S. Patent No. 7,425,531 B2 issued on September 16, 2008, alone or as evidenced by, Merriam-Webster, “Medicament”, available online at https://www.merriam-webster.com/dictionary/medicament, 11 pages (accessed on 8/12/19) (hereinafter the “Merriam-Webster” reference) (cited in the Action mailed on 8/20/19) has been withdrawn. 

Applicant’s arguments, see Response, filed 3/23/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 4 as being unpatentable over Lanctot et al. U.S. Patent No. 7,425,531 B2 issued on September 16, 2008, and further in view of Adessi et al., Curr. Med. Chem. 9:963-978 (2002) has been withdrawn. 

Applicant’s arguments, see Response, filed 3/23/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 6, and 13 as being unpatentable over Lanctot et al. U.S. Patent No. 7,425,531 B2 issued on September 16, 2008, and further in view of Djupesland, G., Drug Deliv. & Transl. Res. 3:42-62 (2013) (cited in the Action mailed on 12/16/20) has been withdrawn.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6, 13-14, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more. Claim 1 recites a cyclic peptide consisting of the amino acid sequence expressed by the Formula I where for at least of X8, X9 and X10, X8 does denote Ser or Leu, X9 does not denote Ser, and/or X10 does not denote Gly and where the amino acid sequence is not SEQ ID NO: 5.  Claim 2 is directed to a cyclic peptide where X1-X12 are selected from the group recited in the claim (note: variability is more restricted than in claim 1).  Claim 6 is directed to an external preparation comprising one or more cyclic peptides of claim 1.  Claim 13 is where the external preparation is a solid, semi-solid, powder, liquid, spray, ointment, cream, emulsion, gel or patch formulation.  Claim 14 is directed to where the external preparation is formulated for use as a pharmaceutical product, a quasi-drug, or a cosmetic product.  Claim 21 is directed to a medicament comprising one or more cyclic peptides of claim 1.  Claim 22 is directed to where the medicament is a therapeutic for hypertension, unstable angina, acute myocardial infarction, edematous diseases, renal failure, cardiac failure, immune diseases, obesity or metabolic syndrome.    
It is noted that instant SEQ ID NO: 1 encompasses a naturally occurring fragment of a larger protein; namely, the CNP from the venom of habu snake, Trimeresurus flavoviridis (See Michel article, abstract; pg. 611, col. 2, last paragraph to pg. 612, col. 1, 1st paragraph).  As discussed below in the 102(a)(1) rejection, Michel et al. isolated the truncated amino acid sequence, Tf-CNP(6-22): Cys-Phe-Gly-His-Lys-Leu-Asp-Arg-Ile-Gly-Ser-Thr-Ser-Gly-Leu-Gly-Cys where the peptide retains the 17-membered ring structure formed by an intra-molecular disulfide bridge (See Michel article, abstract; pg. 611, col. 2, last paragraph to pg. 612, col. 1, 1st paragraph).  Although instant SEQ ID NO: 1 is limited to a fragment of the larger natural CNP protein, such a fragment is analogous to the DNA primers in Myriad.  The Supreme Court in Myriad, found that simply breaking of chemical bonds thereby resulting in a fragment is not sufficient to constitute a markedly different natural product (See MPEP 2106(b)(II) and (c), and Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed Cir. 2014)).  The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart.  Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75.  Thus, in order to be markedly different, applicant must have caused the claimed product in any characteristic that is different from that of the counterpart.  If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception.  If there is a change in at least one characteristic as compared to the counterpart, and the change came about or was produced by applicant’s efforts or influences, then the change will generally be considered a markedly different characteristic such that the claimed product is not a product of nature exception.  In the instant case, the breaking of binds thereby resulting in a cyclic peptide fragment does not constitute a markedly different characteristic from its naturally occurring counterpart.  Furthermore, it is well-known that snake venom is a liquid and can be squeezed out of the snake’s fangs thereby constituting an external preparation.  As such, the external preparation being in the form of a liquid is not a markedly different characteristic.  Thus, claims 1-2, 6, 13-14, and 21-22 encompass a naturally occurring cyclic peptide fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  
This judicial exception is not integrated into a practical application because claims 1-2 fail to recite any practical application of the cyclic peptide.  Moreover, the cyclic peptide being the only required component in an external preparation or a medicament does not add a meaningful limitation as it merely recites a generic term, i.e., an external preparation or a medicament, and is nothing more than an attempt to generally link the product of nature to a particular technological environment that is a broad largely unrestrained technological environment.  Similarly, the external preparation being formulated for use as a pharmaceutical product, a quasi-drug, or a cosmetic product, does not add a meaningful limitation as it merely recites a generic term and is nothing more than an attempt to generally link the product of nature to a particular technological environment that is a broad largely unrestrained technological environment.  Although claim 22 is directed to where the medicament is a therapeutic for hypertension, unstable angina, acute myocardial infarction, edematous diseases, renal failure, cardiac failure, immune diseases, obesity or metabolic syndrome thereby constituting practical applications for the medicament, these intended uses, taken together, encompass large unrelated groups of diseases/conditions/disorders, and thus, is recited at a high level of generality.  Therefore, these additional elements do not integrate judicial exception into a practical application and claims are directed to the judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed cyclic peptide does not require a modification that is significantly more than the naturally occurring cyclic peptide in order to result in a markedly different cyclic peptide.  However, the Examiner would like to point out that a derivative that comprises a substituent that replaces a hydrogen atom, a hydroxyl group, a carboxy group, or an amino group in the cyclic peptide modifies the structure of the naturally occurring snake peptide.  Thus, instant claim 4 is directed to patent eligible subject matter. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 13-14 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michel et al., Peptides 21:609-615 (2000), alone or as evidenced by, Merriam-Webster, “Medicament”, available online at https://www.merriam-webster.com/dictionary/medicament, 11 pages (accessed on 8/12/19) (hereinafter the “Merriam-Webster” reference) (cited in the Action mailed on 8/20/19).
For claims 1-2, with respect to where the cyclic peptide consists of the amino acid sequence of Formula I where X1 is Gly, X2 is His, X3 is Lys, X4 is Leu, X5 is Ile, X6 is Gly, X7 is Ser, X8 is Thr, X9 is Ser, X10 is Gly, X11 is Leu, and X12 is Gly and where there is a disulfide bond between the terminal cysteine residues:
Michel et al. isolated two N-terminally truncated forms of the CNP from the venom of habu snake, Trimeresurus flavoviridis, where one of these two truncated forms is Tf-CNP(6-22): Cys-Phe-Gly-His-Lys-Leu-Asp-Arg-Ile-Gly-Ser-Thr-Ser-Gly-Leu-Gly-Cys where the peptide retains the 17-membered ring structure formed by an intra-molecular disulfide bridge (See Michel article, abstract; pg. 611, col. 2, last paragraph to pg. 612, col. 1, 1st paragraph).  As such, the truncated form disclosed by Michel et al. constitutes a specific cyclic peptide of claim 1 where X8 is not Ser or Leu and is not instant SEQ ID NO: 5.  Therefore, the disclosure of Michel et al. satisfies instant claims 1-2.

For claims 6 and 13-14, with respect to an external preparation comprising one or more cyclic peptides of claim 1 as recited in instant claim 6; with respect to where the external preparation is a solid, semi-solid, powder, liquid, pray, ointment, cream, emulsion, gel or patch formulation as recited in instant claim 13; and with respect to where the external preparation is formulated for use as a pharmaceutical product, a quasi-drug or a cosmetic product as recited in instant claim 14:
As discussed supra for claims 1-2, Michel et al. discloses that Tf-CNP(6-22) exhibits a vasorelaxant activity in rat aortic strips and a diuretic potency in anesthetized rats (See Michel article, abstract; pg. 612, col. 1, last paragraph to col. 2, 1st paragraph).  In determining the peptide’s diuretic potency, Michel et al. dissolved the Tf-CNP(6-22) in 0.2% BSA solution (i.e., same as a liquid) and then injected the solution into rats (See Michel article, pg. 611, col. 1, 3rd paragraph).  It is noted that the instant specification defines an “external preparation” as an agent that is applied to skin or mucosa, whose utility is not limited to a medicament, quasi-drug, skin-care product, and cosmetic product (See instant specification, paragraph [0018]).  Pursuant under MPEP 2111.02(II):
statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. (emphasis added).

As such, an agent (i.e., the cyclic peptide in this case) is intended to be applied to skin or mucosa.  Thus, the claimed preparation being an external preparation is the intended use of the preparation.  Although Michel et al. administers the preparation comprising the cyclic peptide in a pharmaceutical carrier via injection, the cyclic peptide being in the form of a solution renders the Michel preparation being capable of performing the claimed intended use, i.e., being applied to skin or mucosa as an external preparation.  Thus, the teachings of Michel et al. satisfy the claim limitations as recited in instant claims 6 and 13.

For claim 14, with respect to where the external preparation is formulated for use as a pharmaceutical product, a quasi-drug or a cosmetic product:
As discussed supra for claims 1-2, Michel et al. discloses that Tf-CNP(6-22) exhibits a vasorelaxant activity in rat aortic strips and a diuretic potency in anesthetized rats (See Michel article, abstract; pg. 612, col. 1, last paragraph to col. 2, 1st paragraph).  Since Michel et al. discloses that the preparation exhibits a vasorelaxant activity and/or a diuretic potency, it would follow that the preparation constitutes a pharmaceutical product.  Thus, the teachings of Michel et al. satisfies the claim limitation as recited in instant claim 14.  
Additionally and/or alternatively, although Michel et al. discloses the Tf-CNP(6-22) preparation as an external preparation capable of being applied to skin or mucosa (See discussion of claim 6) thereby constituting a pharmaceutical product, the Examiner would like to remind Applicants that the preamble recites an external preparation, and while the use of a descriptive clause, i.e. “for use as a pharmaceutical product,…” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the teachings of Michel et al. satisfies the claim limitation as recited in instant claim 14.
Additionally and/or alternatively, although Michel et al. discloses the Tf-CNP(6-22) preparation as an external preparation capable of being applied to skin or mucosa (See discussion of claim 6) thereby constituting a pharmaceutical product, it is unnecessary for a prior art reference to teach the intended use of the external preparation because the intended use of the external preparation (i.e., for use as a pharmaceutical product, a quasi-drug, or a cosmetic product) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed external preparation.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use of the external preparation (i.e., for use as a pharmaceutical product, a quasi-drug, or a cosmetic product) is an intended result of the claimed external preparation that gives little meaning and purpose to the structure of the claimed external preparation.  Accordingly, claim 14 recites an intended result that does not render material to patentability.

For claim 21, with respect to a medicament comprising one or more cyclic peptides of claim 1:
Michel et al. discloses that the Tf-CNP(6-22) peptide exhibits a vasorelaxant activity in rat aortic strips and a diuretic potency in anesthetized rats (See Michel article, abstract; pg. 612, col. 1, last paragraph to col. 2, 1st paragraph).  
Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  As such, given that the instant specification does not define what is meant by a “medicament”, the plain and ordinary meaning of the word applies.  “Medicament’ is defined as a substance used in therapy (See Merriam-Webster reference, pg. 2).  Thus, since the Tf-CNP(6-22) peptide exhibits vasorelaxant activity and/or diuretic potency, the peptide is useful in therapy thereby constituting a medicament.  Thus, the teachings of Michel et al. satisfies the claim limitation as recited in instant claim 21.  

For claim 22, with respect to where the medicament is a therapeutic for metabolic syndrome:
Although Michel et al. discloses that Tf-CNP(6-22) is a medicament (See discussion of claim 21) that exhibits vasorelaxant activity and/or diuretic potency, Michel et al. does not expressly disclose that Tf-CNP(6-22) is a medicament that is a therapeutic for metabolic syndrome.  However, the Examiner would like to remind Applicants that the preamble recites a medicament, and while the use of a descriptive clause, i.e. “for hypertension,…, cardiac failure,…, or metabolic syndrome” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the teachings of Michel et al. satisfy the claim limitation as recited in instant claim 22.
Additionally and/or alternatively, although Michel et al. discloses that Tf-CNP(6-22) is a medicament (See discussion of claim 21) that exhibits vasorelaxant activity and/or diuretic potency, Michel et al. does not expressly disclose that Tf-CNP(6-22) is a medicament that is a therapeutic for metabolic syndrome.  However, it is unnecessary for a prior art reference to teach the intended use of the medicament because the intended use of the medicament (i.e., for hypertension, cardiac failure, metabolic syndrome, etc.) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed external preparation.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use of the medicament (i.e., for hypertension, cardiac failure, metabolic syndrome, etc.) is an intended result of the claimed medicament that gives little meaning and purpose to the structure of the claimed medicament.  Accordingly, claim 22 recites an intended result that does not render material to patentability.

	Accordingly, the disclosure of Michel et al. anticipates instant claims 1-2 and 21-22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al., Peptides 21:609-615 (2000), as applied to claim 1 above, and further in view of Adessi et al., Curr. Med. Chem. 9:963-978 (2002) (cited in the Action mailed on 9/23/21), as applied to claim 4 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, please see discussion of Michel et al. above.  

For claim 4, with respect to where a derivative of the cyclic peptide is substituted by a substituent which is capable of replacing a hydrogen atom, a hydroxyl group, a carboxy group, or an amino group in the cyclic peptide:
As discussed supra, Michel et al. teaches two N-terminally truncated forms of the CNP from the venom of habu snake, Trimeresurus flavoviridis, where one of these two truncated forms is Tf-CNP(6-22): Cys-Phe-Gly-His-Lys-Leu-Asp-Arg-Ile-Gly-Ser-Thr-Ser-Gly-Leu-Gly-Cys where the peptide retains the 17-membered ring structure formed by an intra-molecular disulfide bridge (See Michel article, abstract; pg. 611, col. 2, last paragraph to pg. 612, col. 1, 1st paragraph).  However, Michel et al. does not teach or suggest where the Tf-CNP(6-22) is modified such that a hydroxyl or amino group is substituted.  
Adessi et al. teaches that chemical modifications of peptides introduced strategically at potential enzymatic cleavage sites can dramatically increase the in vivo stability of peptide drugs (See Adessi article, pg. 965, col. 2, 1st paragraph).  Adessi et al. teaches a number of peptide modifications where the nature of the peptide backbone is not altered (See Adessi article, pg. 966, col. 2, last paragraph; Figure 1A).  One of these peptide modifications is where the free amino group at the N-terminus is acetylated and/or the free carboxyl group at the C-terminus is amidated (See Adessi article, pg. 967, col. 1, last paragraph).  In serum and plasma, many small peptides are degraded primarily by exopeptidases (See Adessi article, pg. 967, col. 1, last paragraph).  Most L-amino acid peptides with free N- and C-termini are degraded rapidly (See Adessi article, pg. 967, col. 1, last paragraph).  Some hormones and neuropeptides are naturally end-protected such as by amino-acetylation and carboxy-amidation (See Adessi article, pg. 967, col. 1, last paragraph).  The end-protection strategy has been widely used to improve enzymatic stability in peptide drug development (See Adessi article, pg. 967, col. 1, last paragraph).  Therefore, the teachings of Adessi et al. suggest chemically modifying the N- and/or C-termini of a peptide in order to improve enzymatic stability of the peptide.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Michel et al. does not teach where the cyclic peptide is modified by replacing the hydroxyl group at the C-terminus with NH2 thereby amidating the C-terminus and/or replacing the amino group at the N-terminus with an acetyl group thereby acetylating the N-terminus as recite in instant claim 4.  However, the teachings of Adessi et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment where the cyclic peptide is modified by replacing the hydroxyl group at the C-terminus with NH2 thereby amidating the C-terminus and/or replacing the amino group at the N-terminus with an acetyl group thereby acetylating the N-terminus as recite in instant claim 4, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Michel et al. and modify the C-terminus of Tf-CNP(6-22) by replacing the hydroxyl group at the C-terminus and/or by replacing the amino acid at the N-terminus thereby forming a derivative of the cyclic peptide.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because chemically modifying the free hydroxyl group at the C-terminus with NH2 and/or the free amino group at the N-terminus with an acetyl group of a small peptide was known to improve the peptide’s enzymatic stability resulting from the amidation of the free hydroxyl group at the C-terminus and/or the acetylation of the free amino group at the N-terminus as taught by Adessi et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the Tf-CNP(6-22) of Michel et al. consists of a cyclic peptide of claimed Formula I, and therefore, replacing a hydroxyl group at the C-terminus of Tf-CNP(6-22) with an amino group and/or replacing an amino group at the N-terminus would support the improvement of the peptide’s enzymatic stability by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al., Peptides 21:609-615 (2000), as applied to claims 1 and 6 above, and further in view of “Nip + Fab Viper Venom Wrinkle Fix Review, Musings of a Muse, available online at www.musingsofamuse.com/2013/04/nip-fab-viper-venom-wrinkle-fix-review.html, 10 pages (2013) (hereinafter the “Viper venom article”), alone or as evidenced by, Damm et al., Molecules 23:18 pages (2018), as applied to claim 13 herewith with respect to elected species B (See “Restriction Requirement” section above).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 6, please see discussion of Michel et al. above.  

For claim 13, with respect to where the external preparation is a gel formulation:
As discussed supra, Michel et al. discloses that Tf-CNP(6-22) exhibits a vasorelaxant activity in rat aortic strips and a diuretic potency in anesthetized rats (See Michel article, abstract; pg. 612, col. 1, last paragraph to col. 2, 1st paragraph).  In determining the peptide’s diuretic potency, Michel et al. dissolved the Tf-CNP(6-22) in 0.2% BSA solution (i.e., same as a liquid) and then injected the solution into rats (See Michel article, pg. 611, col. 1, 3rd paragraph) thereby constituting where the formulation is a liquid.  As evidenced by Damm et al., the Japanese Habu snake is a member of the venomous pit viper subfamily (See Damm article, pg. 2, 4th paragraph).  
The Viper venom article teaches that snail mucus, snake venom, and viper venom is the rage is Asia including one particular product called Nip + Fab Viper Venom Wrinkle Fix (See Viper venom article, pg. 2, 1st paragraph).  Nip + Fab Viper Venom Wrinkle Fix is a skin refining serum that treats fine lines on your face (See Viper venom article, pg. 3, 1st and 3rd paragraph).  The product is a gel-like texture that absorbs easily (See Viper venom article, pg. 4, last paragraph).  Therefore, the Viper venom demonstrates that viper venom can be formulated as a gel formulation. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Michel et al. does not teach where the external preparation is a gel formulation as recite in instant claim 13.  However, the teachings of the Viper venom article cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the external preparation is a gel formulation as recite in instant claim 13, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Michel et al. and formulate the Tf-CNP(6-22) as a gel instead of a liquid.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a viper venom formulation was known to be formulated as a gel for topical application as taught by the Viper venom article.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the Tf-CNP(6-22) of Michel et al. was formulated as a liquid capable of being applied topically, and therefore, formulating the Tf-CNP(6-22) as a gel instead of a liquid would support the formulation being capable of topical application by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 13-14, and 21-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Therefore, instantly claimed invention is newly rejected as discussed above. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that there is no teaching or suggestion in the art for the amino acid sequences of the sequence identifiers claimed in claim 3.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654